UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended March 31, 2013 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-148431 MUSTANG ALLIANCES, INC. (Exact name of small business issuer as specified in its charter) Nevada 74-3206736 (State of incorporation) (IRS Employer ID Number) t, Suite #46843 Miami, FL 33179-3899 (Address of principal executive offices) 888-251-3422 (Issuer's telephone number) 410 Park Avenue, New York, NY 10022 (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of May 15, 2013,107,037,834 shares of common stock, par value $0.0001 per share, were outstanding. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis or Plan of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 PART II – OTHER INFORMATION 27 Item 1. Legal Proceedings 26 Item IA. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 27 Item 4. Mine Safety Disclosures 27 Item 5. Other Information 27 Item 6. Exhibits 28 2 PART I FINANCIAL INFORMATION Item 1.Financial Statements. MUSTANG ALLIANCES, INC. (AN EXPLORATION STAGE COMPANY) BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS Current assets: Cash $ $ Total current assets Property and equipment, net - - Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued expenses $ $ Accrued compensation-related party Notes payable Notes payable-related party Convertible debts, net of discounts of $111,250 and $0, respectively - Due to shareholder Total current liabilities Total liabilities Commitments and contingencies (See note 9) Stockholder's deficit Preferred stock, $.0001 par value; 5,000,000 shares authorized, none issued and outstanding - - Common stock, $.0001 par value; 500,000,000 shares authorized, 107,037,834 and 104,537,834 shares issued and outstanding at March 31, 2013 and December 31, 2012, respectively Additional paid in capital Deficit accumulated during the exploration stage ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these financial statements 3 MUSTANG ALLIANCES, INC. (AN EXPLORATION STAGE COMPANY) STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended March 31, For the Period February 22, 2007 (Inception) to March 31, Net revenues $
